     Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.1 Filed 05/03/21 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,

                               Plaintiff, &DVHíFUí
       -vs-                                 $VVLJQHG7R)ULHGPDQ%HUQDUG$
                                            5HIHUUDO-XGJH*UDQG'DYLG5
                                            $VVLJQ'DWH
D-1 JEFFREY M. SIX,                         'HVFULSWLRQ,1)286$96,; 1$


                               Defendant.



                          INFORMATION



THE UNITED STATES ATTORNEY CHARGES:

                         GENERAL ALLEGATIONS

       At all times relevant to this Information:

1.     The Social Security Act of 1935 initiated the Federal and State

Unemployment Insurance (UI) System, which is designed to provide

benefits to persons who are out of work. The UI program is administered

for the federal government by State Workforce Agencies (SWAs). State

unemployment insurance systems and benefits are financed by state and

                                        1
     Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.2 Filed 05/03/21 Page 2 of 7



federal funds.

2.     The Families First Coronavirus Response Act (FFCRA) and the

Coronavirus Aid, Relief, and Economic Security (CARES) Act, each of

which was enacted in March 2020, expanded unemployment insurance for

many workers by extending the duration and amount of benefits in

certain situations.

3.     To receive UI benefits, claimants are required to file claims with the

appropriate SWA. Claimants typically file their claims on-line, via the

internet at the respective SWA website.

4.     Once a claim is accepted, the SWA will send UI benefits either

weekly or bi-weekly to the claimant. California mails a debit card to the

claimant once their claim is accepted. The claimant may use this card just

as he would any other debit card. The card is reloaded with funds

periodically, so long as the individual receives benefits. Nevada and New

York provide benefits via wire transfer to an account designated by the

claimant.

5.     To continue receiving benefits, claimants are periodically required to

verify with the state SWA that they are still unemployed. Claimants

typically do so online, via the internet.
                                        2
     Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.3 Filed 05/03/21 Page 3 of 7



6.     SWAs applications specifically ask claimants if they are receiving UI

benefits from other states. Claimants are prohibited from collecting UI

benefits from more than one state at the same time.

7.     Claimants who become unemployed and qualify for UI benefits can

file for UI from a state other than that in which they reside so long as

wages were reported in the state where they claim benefits.



                                 COUNT ONE
                                18 U.S.C. § 1343
                                  Wire Fraud
       THE SCHEME

8.     From in or about March 2020, to in or about January 2021, in the

Eastern District of Michigan, defendant JEFFREY M. SIX devised,

intended to devise, and executed a scheme to defraud state workforce

agencies in the states of California, Nevada, and New York, and to obtain

money and property by means of materially false and fraudulent

pretenses, representations and promises.

       MANNER AND MEANS

9.     It was part of the scheme to defraud that defendant JEFFREY M.

SIX applied for unemployment income (UI) benefits from the states of

                                        3
   Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.4 Filed 05/03/21 Page 4 of 7



California, Nevada, and New York. SIX submitted applications online,

from the Eastern District of Michigan, to state workforce agencies located

in California, Nevada, and New York. In each application, SIX falsely

represented that he had worked in the state and that he had not applied

for, nor was he receiving, unemployment benefits from any other state.

10.   Relying on the accuracy of the statements that SIX made in his

applications, state workforce agencies in California, Nevada, and New

York authorized unemployment insurance to be paid to SIX.

11.   Thereafter, on a periodic basis, SIX provided information to the

states of California, Nevada, and New York that he continued to meet the

requirements for UI payments. SIX submitted all information online, in

interstate commerce, from the Eastern District of Michigan to locations

outside of the state of Michigan.

12.   As a result of the false information that defendant JEFFREY M. SIX

provided to SWAs, he received unemployment benefits in the following

amounts to which he was not entitled:

           California: $ 7,404.00;

           Nevada:     $23,446.00;

           New York: $10,712.00.
                                      4
   Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.5 Filed 05/03/21 Page 5 of 7



      All in violation of Title18, United States Code, Section 1343.


                     FORFEITURE ALLEGATIONS

      (18. U.S.C. § 981 and 28 U.S.C. § 2461 – Criminal Forfeiture)

13. Upon being convicted of violating Title 18, United States Code,

Section 1343 as alleged in this Information, defendant shall forfeit to the

United States any property which constitutes, or is derived from, proceeds

obtained directly or indirectly as a result of such violation, pursuant to

Title 18, United States Code, Section 981(a)(1)(C) together with Title 28,

United States Code, Section 2461.

14.   Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of defendant:

      (a)   Cannot be located upon the exercise of due diligence;

      (b)   Has been transferred or sold to, or deposited with, a third

      party;

      (c)   Has been placed beyond the jurisdiction of the Court;

      (d)   Has been substantially diminished in value; or

      (e)   Has been commingled with other property that cannot be

      subdivided without difficulty.

                                       5
   Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.6 Filed 05/03/21 Page 6 of 7



It is the intent of the United States, pursuant to Title 21, United States

Code, Section 853(p) as incorporated by Title 28, United States Code,

Section 2461, to seek to forfeit any other property of defendant up to the

value of the forfeitable property described above.

15. Money Judgment: Upon being convicted of violating 18, United

States Code, Section 1343, defendant shall be ordered to pay the United

States a sum of money equal to the total amount of proceeds defendant

obtained as a result of such violation.

                                          Respectfully submitted,

                                          SAIMA S. MOHSIN
                                          Acting United States Attorney


                                          /s/ John K. Neal
                                          John K. Neal
                                          Assistant United States Attorney
                                          Chief, White-Collar Crimes


                                          /s/ Stanley J. Janice
                                          Stanley J. Janice
                                          Assistant United States Attorney
                                          211 W. Fort, Suite 2001
                                          Detroit, MI 48226
                                          Tel: 313.226.9740
                                          Email: lee.janice@usdoj.gov


                                      6
                               Case 2:21-cr-20297-BAF-DRG ECF No. 1, PageID.7 Filed 05/03/21 Page 7 of 7


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
                                                                                                                       2:21-cr-20297
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y Jeffrey Six
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Oakland
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      May 3, 2021                                                  /s/ Stanley J. Janice
                                 'DWH                                             Stanley J. Janice
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 226-9740
                                                                                   )D[ (313) 226-2873
                                                                                   (0DLODGGUHVVlee.janice@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
